Citation Nr: 1048480	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-28 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Lincoln, Nebraska.  

In June 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.


FINDINGS OF FACT

The Veteran's PTSD is manifested by sleep impairment, 
hypervigilance, irritability, some degree of occupational and 
social impairment under stressful situations, and diminished 
interest in activities; it is not manifested by occupational and 
social impairment with reduced reliability and productivity, 
flattened affect, impaired speech, panic attacks, difficulty in 
understanding complex commands, impaired memory, impaired 
judgment, impaired abstract thinking, or difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an initial 
disability rating in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide and; (3) that the 
claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Here, the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating has 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
The Veteran is challenging the initial rating assigned following 
the grant of service connection for his left ankle disability and 
as such, no further statutory notice is needed and any default in 
the notice is obviously nonprejudicial.  See also Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008).



The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical treatment records, providing VA examination, and 
affording the Veteran a hearing before the Board.  Consequently, 
the duty to notify and assist has been met.

Initial Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 38 C.F.R. § 4.14.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 38 
C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, where, as here, an award of service 
connection for a disability has been granted and the assignment 
of an initial evaluation for that disability is disputed, 
separate evaluations may be assigned for separate periods of time 
based on the facts found. In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course of 
his appeal.

In this case, the Veteran was granted service connection for PTSD 
at 10 percent disabling, effective December 22, 2008.  The 
Veteran timely appealed this decision claiming a higher rating 
was warranted. 



The Veteran's service-connected PTSD has been rated 30 percent 
disabling by the RO under the provisions of Diagnostic Code 9411. 
38 C.F.R. § 4.130.  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  Id.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

The Veteran testified at the June 2010 Board hearing that he 
continues to experience sleep disturbance and nightmares.  He 
described them as vivid, intense dream and has experienced 
frequent sleepless nights.  He stated he was not taking any 
prescription medication for his PTSD and has been attending group 
therapy sessions with other veterans.  The Veteran reported 
having many friends (fellow veterans) but he stated he can get 
"wound tighter than drum."  The Veteran stated he is a widower 
and has engaged socially with others.  He described episodes of 
hypervigilance (i.e., sitting with his back against the wall, 
being near an escape route) and his strained relationship with 
his family.  The Veteran stated although he has reached out to 
family members, his contact with them is limited.  He has stated 
his relationships with friends are closer than his relationship 
with his own family.  The Veteran reported he was retired as a 
result of his knees and back conditions.  He stated his physical 
ailments have contributed to his PTSD, particularly symptoms of 
irritability.  The Veteran stated he keeps close control of his 
anger and aggressiveness but there have been episodes of when 
"it gets away from [him] and [he] blow[s] up like a volcano."  
See Board hearing, dated June 2010. 

In March 2009, the Veteran underwent a VA psychiatric 
examination.  He reported no incidents of hospitalization for 
mental disorders and no symptoms present during the past year.  
There was also no current treatment for a mental disorder.  He 
reported not having much of a social life but having a few close 
friends.  He stated he visits the VA to see patients and friends 
at the hospital.  There was no history of suicide or violence.  
See VA PTSD examination, dated March 2009.

The Veteran arrived for the examination appropriately dressed but 
disheveled.  His psychomotor activity and speech, thought 
process, and thought content were unremarkable.  He was 
cooperative, friendly, relaxed, and attentive.  His affect was 
normal.  The Veteran was intact to person, place, and time.  His 
remote, recent, and immediate memory was normal.  There was no 
evidence of delusions, hallucinations, panic attacks, homicidal 
or suicidal thoughts, or obsessive/ritualistic behavior.  The 
Veteran had good impulse control.  He was able to maintain 
minimum personal hygiene or and had no problems with activities 
of daily living.  Id. 

The Veteran stated he feels relaxed but depressed.  The Veteran 
had a lot of built up anger from his experiences in Vietnam and 
his divorce.  He stated he was lonely from losing two wives and 
losing contact with his daughter.  However, he stated that 
generally he felt good overall.  He liked joking with people and 
putting a smile on their face also helped him.  He reported sleep 
disturbance, awakening every night from flashbacks and/or 
nightmares.  While this frequented every night, the Veteran 
stated it now varies from two or three times a week to only once 
a month or six months.  Id. 

The Veteran had "[r]ecurrent and intrusive distressing 
recollections of his [stressor], including images, thoughts or 
perceptions."  There were efforts to "avoid thoughts, feelings, 
or conversations associated with the trauma, [e]fforts to avoid 
activities, places, or people that arose recollections of the 
trauma."  He stated he does not like being in crowds, avoids 
doing to restaurants, theaters and if he did he would need to sit 
with his back to the wall.  Id. 

The Veteran was diagnosed with PTSD and had a GAF score of 60.  
The VA examiner reported there was no evidence of total 
occupational and social impairment due to his PTSD and that the 
symptoms did not result in deficiencies in areas such as 
judgement, thinking, family relations, work, mood, or school.  
There was no reduced reliability and productivity and there were 
no intermittent period of inability to perform occupational tasks 
due to due to his PTSD symptoms.  The Veteran's symptoms were 
transient or mild and deceased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  Id. 

In February 2009, B. R., submitted a lay statement testifying 
that when the Veteran returned from Vietnam, he had frequent 
nights of sleep disturbance.  She described an incident where 4th 
of July fireworks caused him to become startled and hyperviligent 
"like he was in Vietnam."  She stated he "drank a lot" and was 
short tempered.  He was not physically violent but would "argue 
and scream."  See letter from B. R., dated February 2009.

After a review of the evidence of record, the preponderance of 
the evidence demonstrates that the Veteran has not met the 
criteria necessary for an evaluation higher than 30 percent.  

The Board recognizes that a Veteran need not exhibit "all, most, 
or even some" of the symptoms enumerated in the General Rating 
Formula for Mental Disorders to warrant the assignment of a 
higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  Rather, the criteria ("such symptoms as") provides 
guidance as to the severity of symptoms contemplated for each 
rating in addition to permitting consideration of other symptoms 
particular to the Veteran.  Id.  Nonetheless, as outlined above, 
the evidence in this case demonstrates that the Veteran does not 
suffer from symptomatology that is similar to that outlined in 
the General Rating Formula for a 50 percent disability rating.  
Rather, the Veteran suffers from symptoms such as sleep 
impairment and diminished interest in activities, which are more 
appropriately represented by the currently assigned 30 percent 
rating.  In addition, the Veteran's GAF score of 60 is indicative 
of moderate symptoms.

The Board recognizes that the Veteran believes he is entitled to 
a higher disability rating for his PTSD.  However, the objective 
medical does not support such a rating.  The Board has considered 
the statement of B. R. as well.  This statement describe his PTSD 
symptoms, including sleep disturbance, startle response, and 
irritability, but do not indicate symptoms to warrant a 50 
percent rating.  Thus, given the symptomatology described above, 
the Board finds the evidence of record does not support the 
assignment of an initial rating in excess of 30 percent for PTSD.

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).  The Veteran's 
symptoms associated with his service-connected PTSD are impaired 
sleep, diminished interest in activities, irritability, and 
hypervigilance.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The March 2009 VA examination report indicates that the Veteran 
has retired in October 2008 due to eligibility and/or his 
physical problems, and there is no evidence of frequent periods 
of hospitalization.  The rating criteria reasonably describe the 
Veteran's disability and referral for consideration of an 
extraschedular rating is, therefore, not warranted.  

The Board has also considered whether a remand for consideration 
of total disability benefits based on individual unemployability 
is warranted.  The Court has held that TDIU is an element of an 
increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  However, as noted in the preceding paragraph, the 
Veteran has retired and he does not allege it resulted due to his 
PTSD symptoms.  Since the evidence establishes that the Veteran 
is not unemployable as a result of his service-connected 
disabilities, further consideration of this matter is not 
warranted.  

Based upon the guidance of the Court in Fenderson, noted above, 
the Board has considered whether a staged rating is appropriate.  
However, as discussed in detail above, the Veteran's PTSD 
symptomatology has not met the criteria for disability ratings in 
excess of 30 percent at any time during the pendency of his 
claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 30 percent for PTSD must be 
denied.

The Board is sympathetic to the Veteran's claim and appreciates 
his honorable military service.  However, in this case, the 
evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  Since the preponderance of the evidence 
is against the claim, the provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are not applicable.  The Veteran's 
claim of entitlement to a disability rating in excess of 30 
percent for PTSD must be denied.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


